In an action, inter alia, to recover damages for personal injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Kings County (Held, J.), dated January 10, 2000, as denied that branch of their motion which was for leave to amend their answer.
*468Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the motion which was for leave to amend the answer is granted, and the amended answer is deemed served.
The Supreme Court erred in denying the defendants’ motion for leave to amend their answer. No prejudice or surprise resulted from the delay, and the proposed amendment was neither totally devoid of merit nor palpably insufficient as a matter of law (see, Fahey v County of Ontario, 44 NY2d 934; Bomar v Lane, 265 AD2d 519; Faracy v McGraw Edison Corp., 229 AD2d 463). O’Brien, J. P., Krausman, Goldstein and Schmidt, JJ., concur.